In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Baisley, J.), entered March 13, 1989, which granted the motion of the defendants Armour and Company Inc., and Greyhound Lines, Inc., for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with one bill of costs.
We conclude that the Supreme Court properly granted the respondents’ motion for summary judgment inasmuch as the plaintiff failed to set forth evidentiary facts sufficient to raise a triable issue as to the successor liability of either the respondent Armour and Company, Inc., or the respondent *936Greyhound Lines, Inc. (see, Grant-Howard Assocs. v General Housewares Corp., 63 NY2d 291; Schumacher v Richards Shear Co., 59 NY2d 239).
We have examined the plaintiff’s remaining contentions and find them to be without merit. Rubin, J. P., Eiber, Rosenblatt and Miller, JJ., concur.